NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                         2022 IL App (3d) 200466-U

                                Order filed November 17, 2022
      ____________________________________________________________________________

                                                    IN THE

                                    APPELLATE COURT OF ILLINOIS

                                              THIRD DISTRICT

                                                     2022

      THE PEOPLE OF THE STATE OF                        )       Appeal from the Circuit Court
      ILLINOIS,                                         )       of the 21st Judicial Circuit,
                                                        )       Iroquois County, Illinois,
             Plaintiff-Appellee,                        )
                                                        )       Appeal No. 3-20-0466
             v.                                         )       Circuit No. 19-CF-14
                                                        )
      ANGEL J. SCHOEBERL,                               )       Honorable
                                                        )       Michael C. Sabol,
             Defendant-Appellant.                       )       Judge, Presiding.
      ____________________________________________________________________________

            PRESIDING JUSTICE O’BRIEN delivered the judgment of the court.
            Justices Daugherity and Peterson concurred in the judgment.
      ____________________________________________________________________________

                                                  ORDER

¶1          Held: Defendant’s convictions for theft and aggravated possession of a stolen firearm do
                  not violate the one-act, one-crime rule.

¶2          Defendant, Angel J. Schoeberl, appeals his convictions for theft and aggravated possession

     of a stolen firearm. He argues that the convictions violate the one-act, one-crime rule because they

     are based on the same physical act of stealing firearms. We affirm.

¶3                                          I. BACKGROUND
¶4           The State charged defendant with two counts each of residential burglary (720 ILCS 5/19-

     3(a) (West 2018)), theft (id. § 16-1(a)(1)(A)), unlawful possession of a weapon by a felon (UPWF)

     (id. § 24-1.1(a)), and aggravated possession of a stolen firearm (id. § 24-3.9(a)(1)). As relevant

     here, one theft charge alleged that defendant “knowingly exerted unauthorized control over the

     property of Michael and Lisa McCann, being a Ruger LC9 pistol, .22 caliber bolt action rifle and

     jewelry, having a total value in excess of $500, intending to deprive Michael and Lisa ***

     permanently of the use of the property.” The relevant charge of aggravated possession of a stolen

     firearm alleged that defendant “knowingly possessed firearms, a Ruger LC9 pistol and .22 caliber

     bolt action rifle with knowledge that they had been stolen and without being entitled to the

     possession of those firearms.”

¶5           Following a bench trial, the court found defendant guilty of both counts of residential

     burglary and theft, as well as one count of aggravated possession of a stolen firearm related to the

     Ruger LC9 pistol and .22-caliber bolt action rifle. The court found defendant not guilty of the

     remaining charges. In its ruling regarding the theft charge at issue in this case, the court stated that

     there was no question “the McCann’s were the victim of the thefts being guns, jewelry and other

     personal property in excess of $500.” It further found that

                     “Mr. McCann was very specific about the items that were taken, rings, earrings,

                     personal items, a pocket watch was taken and more importantly for one of the

                     charges he was very specific about 2 guns that were taken, a 9 millimeter Ruger

                     pistol that was in his night stand the night before and 22 rifle that he knows for a

                     fact was there the night before.”

¶6           The court sentenced defendant to 15 years’ imprisonment each on the residential burglary

     and aggravated possession of a stolen firearm charges and 5 years’ imprisonment each on the theft


                                                         2
       charges with all sentences to run concurrently. Defendant filed a motion to reconsider sentence

       arguing the sentence was excessive, the theft charges should merge into the residential burglary

       charges and aggravated possession of a stolen firearm 1 should merge into a residential burglary

       charge. The court denied the motion. Defendant appeals.

¶7                                                 II. ANALYSIS

¶8             Defendant argues that the same act that constituted theft constituted the aggravated

       possession of a stolen firearm such that these convictions violate the one-act, one-crime rule and

       one conviction must be vacated. He argues that he simultaneously committed theft and aggravated

       possession of a stolen firearm when he stole the two firearms.

¶9             Defendant “did not raise this issue below, but violation of one-act, one-crime principles

       ‘affects the integrity of the judicial process’ and is appropriate for plain error review under

       doctrine’s substantial rights prong.” People v. Brown, 2018 IL App (3d) 150070-B, ¶ 12 (quoting

       In re Samantha V., 234 Ill. 2d 359, 378 (2009)). The first step in applying the plain error doctrine

       is to determine if an error occurred. People v. Piatkowski, 225 Ill. 2d 551, 565 (2007).

¶ 10           “[A] criminal defendant may not be convicted of multiple offenses when those offenses are

       all based on precisely the same physical act.” People v. Coats, 2018 IL 121926, ¶ 11. In

       determining whether there is a violation of this rule, the court first “ascertains whether the

       defendant’s conduct consisted of a single physical act or separate acts.” Id. ¶ 12. If the court

       determines defendant committed multiple acts, it must then determine “whether any of the offenses

       are lesser-included offenses.” Id. An “act” is defined as “any overt or outward manifestation which

       will support a different offense.” People v. King, 66 Ill. 2d 551, 566 (1977). “A person can be


               1
                The motion itself argued that UPWF should merge into a residential burglary charge but after the
       court noted during the hearing that defendant was acquitted of UPWF, defense counsel clarified that the
       motion should have referenced aggravated possession of a stolen firearm rather than UPWF.
                                                          3
       guilty of two offenses when a common act is part of both offenses or part of one offense and the

       only act of the other offense.” People v. Lobdell, 121 Ill. App. 3d 248, 252 (1983).

¶ 11          Here, we conclude that there was more than one physical act. Specifically, while both

       offenses included the possession and/or control of the same two firearms, the theft charge also

       included the control over multiple items of jewelry. As such, the possession and/or control over

       the firearms is a part of the theft offense at issue here and the only act of the aggravated possession

       of a stolen firearm offense. Thus, under Lobdell, defendant can be guilty of both offenses as there

       is more than one act. See id.

¶ 12          We now must decide whether theft or aggravated possession of a firearm is a lesser

       included offense of the other. In making this determination, we apply the abstract elements

       approach. Coats, 2018 IL 121926, ¶ 30. Under this approach, we compare the statutory elements

       of the two offenses and

                      “[i]f all of the elements of one offense are included within a second offense and the

                      first offense contains no element not included in the second offense, the first offense

                      is deemed a lesser-included offense of the second. *** In other words, it must be

                      impossible to commit the greater offense without necessarily committing the lesser

                      offense.” People v. Miller, 238 Ill. 2d 161, 166 (2010).

¶ 13          A person commits theft, as charged in this case, when he knowingly “[o]btains or exerts

       unauthorized control over property of the owner” and “[i]ntends to deprive the owner permanently

       of the use or benefit of the property.” 720 ILCS 5/16-1(a)(1)(A) (West 2018). A person commits

       aggravated possession of a stolen firearm, as charged in this case, when he “[n]ot being entitled to

       the possession of not less than 2 and not more than 5 firearms, possesses those firearms at the same




                                                         4
       time or within a one-year period, knowing the firearms to have been stolen or converted.” Id. § 24-

       3.9(a)(1).

¶ 14          Defendant does not argue that either offense is a lesser included offense of the other.

       Regardless, a review of the above elements clearly shows that neither is a lesser included offense.

       Specifically, theft contains the element that the offender must intend to permanently deprive the

       owner of the property and aggravated possession of a stolen firearm does not. Additionally,

       aggravated possession of a stolen firearm requires possession of at least two firearms and theft

       does not. Thus, both offenses can be committed without necessarily committing the other and

       neither is a lesser included offense of the other. Based on the foregoing, we conclude that

       defendant’s convictions for theft and aggravated possession of a stolen firearm do not violate the

       one-act, one-crime rule.

¶ 15                                          III. CONCLUSION

¶ 16          The judgment of the circuit court of Iroquois County is affirmed.

¶ 17          Affirmed.




                                                       5